79 N.Y.2d 989 (1992)
Stevenson Equipment, Inc., Respondent,
v.
Chemig Construction Corporation, Doing Business as Gandy Sales Company, et al., Appellants.
Court of Appeals of the State of New York.
Argued April 1, 1992.
Decided April 30, 1992.
Allen H. Weiss for appellants.
Charles T. Bistany for respondent.
Concur: Chief Judge WACHTLER and Judges KAYE, TITONE, HANCOCK, JR., and BELLACOSA. Taking no part: Judge SIMONS.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (170 AD2d 769).